Exhibit 10.116

ENDO PHARMACEUTICALS HOLDINGS INC.

STOCK OPTION AGREEMENT

 

Option Shares

   Exercise Price   Expiration Date   Type of Option [INSERT]    [INSERT]  
[INSERT]   INSERT ISO (or) NQ

1. Option Grant. On [INSERT ORIGINAL DATE], American Medical Systems Holdings,
Inc. (“AMS”) granted to [INSERT PARTICIPANT NAME] (the “Participant”) an option
to acquire shares of AMS common stock. On June 17, 2011, on the merger of AMS
with a wholly-owned subsidiary of Endo Pharmaceuticals Holdings Inc. (the
“Company”), option awards unvested at the time of the merger were converted into
option awards, payable in Company common stock (“Stock”) on the same terms and
conditions as were applicable to such unvested option awards immediately prior
to the merger. This Notice certifies that, following such conversion, the
Participant holds an option to acquire [INSERT # OF SHARES] shares (the “Option
Shares”) of the Company’s common stock (the “Option”).

2. Subject to Plan. The Options have been granted under the American Medical
Systems Holdings, Inc. 2005 Stock Incentive Plan (the “Plan”) and the terms of
the Plan are incorporated herein by reference. In the event of any conflict or
inconsistency between this Agreement and the Plan, the provisions of the Plan
shall control. All capitalized terms used but not otherwise expressly defined in
this Agreement shall have the meaning ascribed to them in the Plan.

3. Option Exercise Price. Each of the Options shall have a per share exercise
price equal to the exercise price set forth above (the “Exercise Price”) and
shall constitute either an “Incentive Stock Option” or a “Non-Statutory Stock
Option,” as set forth on Exhibit A hereto.

4. Limitations on Exercise of Options.

(a) Except as otherwise provided in this Agreement or in the Plan, and for so
long as the Participant remains in the employ or service of the Company or any
Subsidiary, the Options shall vest and shall be exercisable as to the Option
Shares during the term of employment or service in the amount of shares and on
the dates set forth on Exhibit A hereto.

(b) The Committee shall have the authority to modify the vesting and
exercisability of any or all of the then-unvested Options as and in the manner
set forth in the Plan.

5. Termination of Employment or Service. Subject specifically to the authority
of the Committee under Section 12.4 of the Plan:

(a) If prior to the Expiration Date, the Participant’s employment or other
service with the Company and all Subsidiaries shall be terminated by reason of



--------------------------------------------------------------------------------

death or Retirement, the Options shall remain exercisable, to the extent
exercisable as of the date of such termination, until the earlier of the
Expiration Date or that date which is twelve (12) months after such date of such
termination. Options not exercisable as of the date of such termination will be
forfeited and terminate.

(b) If prior to the Expiration Date, the Participant’s employment or other
service with the Company and all Subsidiaries shall be terminated by reason of
Disability, the Options shall remain exercisable, to the extent exercisable as
of the date of such termination, until the earlier of the Expiration Date or
that date which is six (6) months after such date of such termination. Options
not exercisable as of the date of such termination will be forfeited and
terminate.

(c) If prior to the Expiration Date, the Participant’s employment or other
service with the Company and all Subsidiaries shall be terminated (i) other than
as described in Section 5(d) or by reason of death, Disability or Retirement, or
(ii) because the Participant is in the employ or service of a Subsidiary and the
Subsidiary ceases to be a Subsidiary of the Company (unless the Participant
continues in the employ or service of another Subsidiary), then all Options
shall remain exercisable, to the extent exercisable as of the date of such
termination, until the earlier of the Expiration Date or that date which is
three (3) months after such date of such termination. Options not exercisable as
of the date of such termination will be forfeited and terminate.

(d) If, prior to June 17, 2012, (i) the Company terminates the Participant’s
employment or other service with the Company and all Subsidiaries for any reason
other than death, Disability or Cause or (ii) the Participant terminates
employment with the Company for Good Reason, then all Options shall vest and be
immediately exercisable in full as of the date of such termination and shall
remain exercisable until the earlier of the Expiration Date or that date which
is three (3) months after such date of such termination.

(e) After the expiration of any exercise period described in any of Sections
5(a) through (d) above, the Options shall terminate together with all of the
Participant’s rights hereunder, to the extent not previously exercised.

6. Effects of Actions Constituting Cause. Notwithstanding anything in this
Agreement or the Plan to the contrary, in the event that the Participant is
determined by the Committee, acting in its sole discretion, to have committed
any action which would constitute Cause, irrespective of whether such action or
the Committee’s determination occurs before or after termination of such
Participant’s employment or other service with the Company or any Subsidiary,
this Agreement and all rights of the Participant under this Agreement and the
Plan shall terminate and be forfeited without notice of any kind. The Committee
may defer the exercise of the Options hereunder for a period of up to forty-five
(45) days in order for the Committee to make any determination as to the
existence of Cause.

7. Breach of Confidentiality, Non-Compete or Non-Solicitation. Notwithstanding
anything in this Agreement or the Plan to the contrary, in the event that



--------------------------------------------------------------------------------

the Participant materially breaches the terms of any confidentiality,
non-compete or non-solicitation agreement entered into with the Company or any
Subsidiary, whether such breach occurs before or after termination of the
Participant’s employment or other service with the Company or any Subsidiary,
the Committee in its sole discretion may require the Participant to surrender
shares of Stock received, and to disgorge any profits made or realized, in
connection with the Options or issued upon the exercise or vesting of the
Options.

8. Manner of Option Exercise

(a) Notice. The Options shall be exercised by delivering written notice to the
Company (Attention: HR Stock Administration Staff) stating the number of shares
of Stock to be purchased, the person or persons in whose name the shares of
Stock are to be registered and each such person’s address and social security
number. Such notice shall not be effective unless accompanied by the full
purchase price for all shares to be purchased, and any applicable amounts
withheld in accordance with Section 13 of the Plan.

(b) Payment. At the time of exercise of the Option, the Participant must pay the
total purchase price of the Option Shares to be purchased entirely in cash
(including a check, bank draft or money order, payable to the order of the
Company); provided, however, that the Committee, in its sole discretion, may
allow such payment to be made, in whole or in part, by tender of a promissory
note (on terms acceptable to the Committee in its sole discretion) or a Broker
Exercise Notice or Previously Acquired Shares, or by a combination of such
methods. In the event the Participant is permitted to pay the total purchase
price of the Option in whole or in part with Previously Acquired Shares, the
value of such shares will be equal to their Fair Market Value on the date of
exercise of the Option.

9. Rights as Stockholder. The Participant or a transferee of the Options shall
have no rights as a stockholder with respect to any shares covered by the
Options until he shall have become the holder of record of such shares (and the
Company shall use its reasonable best efforts to cause the Participant promptly
to become the holder of record of such shares), and, except as otherwise
provided in the Plan, no adjustment shall be made for dividends or distributions
or other rights in respect of such shares for which the record date is prior to
the date upon which he shall become the holder or record thereof.

10. Company; Participant.

(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its affiliates.

(b) Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, legal representatives or the person or
persons to whom the Options may be transferred by will or by the laws of descent
and distribution, the word “Participant” shall be deemed to include such person
or persons.



--------------------------------------------------------------------------------

11. Disposition of Stock. The Participant agrees to notify the Company, in
writing, within thirty (30) days of any disposition (whether by sale, exchange,
gift or otherwise) of shares of Stock purchased under this Agreement, within two
(2) years from the date of the granting of such Options or within one (1) year
of the exercise of such Options.

12. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and permitted assigns of the parties hereto.

ENDO PHARMACEUTICALS HOLDINGS INC.

By:

 

/S/ DAVID P. HOLVECK

Name:   David P. Holveck Title:   President & Chief Executive Officer

David P. Holveck

Chief Executive Officer



--------------------------------------------------------------------------------

Vesting Schedule

 

Date of Exercisability

   # of Option Shares
Available for Exercise  

[INSERT DATE]

     [INSERT # SHARES]   

[INSERT DATE]

     [INSERT # SHARES]   

[INSERT DATE]

     [INSERT # SHARES]   

[INSERT DATE]

     [INSERT # SHARES]      

 

 

 

Total:

     [INSERT # SHARES]   